DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 10/22/2021.
Claims 1, 5, 7, 11 and 17 have been amended.
Claims 1-20 are currently pending and have been examined.


Response to Arguments
Applicant's arguments filed 10/22/2021 regarding 35 U.S.C. §101 have been fully considered but they are not persuasive. 
Examiner response will be in Bold below. 
Applicant’s arguments regarding 35 U.S.C. § 101 begin on page 9 of the response.  
Applicant submits that none of independent claims 1, 11, and 17 are directed to an abstract idea. The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) includes a revised step 2A that requires a two prong analysis. With respect to prong one of step 2A, none of independent claims 1, 11, and 17 are directed to a mathematical concept, a mental process, or certain methods of organizing human activity, and are therefore not abstract ideas. In particular, it cannot reasonably be said that processing a transaction using two layers of 
Examiner respectfully disagrees. Specifically that the independent claims are drawn to a transaction, starting with the request from a point of sale terminal and concluding authorizing the transaction.  The number of layers of abstraction that the payment information goes through does not affect the analysis as the layers of abstraction are different payment numbers as the conversion from a plastic card number to a virtual card number is still considered abstract.  
Applicant further submits that even if any of independent claims 1, 11, and 17 could be considered to recite an abstract idea under prong 1, which is in dispute, each of claims 1, 11, and 17 recite additional elements that would integrate the exception into practical application under prong two of step 2A. For example, independent claim 1 recites specific actions performed by a card conversion platform that routes messages between a point of sale terminal and a bank processing platform to enable processing a transaction with a plastic card number (e.g., found on a credit card or debit card), that is linked to a virtual card number that is in turn associated with a primary account number that is maintained by the bank processing platform or financial institution. Implementing the virtual card number enables a single primary account to be linked to and accessed by multiple plastic card numbers, and managed through an interface, while increasing security of various transactions by eliminating the need to expose the primary account number, and even the virtual card number, outside of the bank processing 
Examiner respectfully disagrees.  The argued elements are abstract elements that are not able to integrate themselves into a practical application.  Integrating into a practical application requires additional elements that are not abstract to show an improvement to technology.  All of the cited elements in independent claim 1 represent abstract elements that are fundamental economic practice and include mitigating risk.  Therefore, applicant’s step 2A prong 2 argument is not persuasive.  
Applicant additionally submits that even if any of independent claims 1, 11, and 17 could be considered to be an abstract idea that is not integrated into practical application, which is in dispute, each of claims 1, 11, and 17 are directed to an improvement to security of processing a financial transaction. As such, even if any of claims 1, 11, and 17 were considered ineligible under step 2A, they would still be eligible under step 2B. Applicant therefore respectfully submits that independent claims 1, 11, and 17 recite patent eligible subject matter, and are allowable for at least reasons described above. 
Examiner respectfully disagrees. The argument is an assertion that the claims will pass under step 2B however, no additional elements have been argued as representing significantly more than the abstract idea.  Therefore applicant’s argument regarding step 2B in unpersuasive.  
For at least the reasons mentioned above applicant’s arguments regarding 35 U.S.C. §101 are unpersuasive.  

Regarding the 35 U.S.C. §103 rejection. 

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are either directed to a method, system, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 11 and product Claim 17.  Claim 1 recites the limitations of:
A computer implemented method, the method comprising:
receiving, at a card conversion platform, an authorization request from a point of sale terminal through a card authorization system, the authorization request comprising a plastic card number wherein the plastic card number is different from a primary account number and subordinate to a virtual card number, and wherein the plastic card number accesses funds available to the primary account number through the virtual card number;
determining the virtual card number based on the plastic card number, wherein the plastic card number is registered with a data store, and wherein the plastic card number is associated with the virtual card number in the data store;
determining at least one restriction on the plastic card number based on at least one restriction associated with the virtual card number;
determining to conditionally approve or deny the authorization request based on comparing the authorization request with the at least one restriction on the plastic card number;
upon determining to conditionally approve the authorization request, replacing, in the authorization request, the plastic card number with the virtual card number to generate a modified authorization request; and
routing the modified authorization request to a bank processing platform to approve or deny the authorization request based on the primary account number associated with the virtual card number.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite Card conversion platform.   The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 11, and 17 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0039] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional 
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 11, and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-10, 12-16, and 18-20 further define the abstract idea that is present in their respective independent claims 1, 11, and 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10, 12-16, and 18-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 11, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sagastiverza et al. (PG PUB US 2015/0142657 A1) in view of Goodman et al. (PG PUB US 2018/0068297 A1) and further in view of Shapiro et al. (PG PUB US 2013/0290184 A1)
Regarding claims 1, 11 and 17   

Sagastiverza teaches: 

receiving, at a card conversion platform, an authorization request from a point of sale terminal through a card authorization system, the authorization request comprising a plastic card number;  (See at least Sagastiverza [0058] At block 4010, payment network 2000 receives a payment transaction message from a vendor 1400 (through a merchant bank) via the network interface 2300. In issuer 1500 embodiments, the transaction message may be received from a payment network 2000. In either case, the transaction message includes a transaction amount, an identifier to identify the vendor requesting the transaction, and a Primary Account Number (or other unique identifier) of a payment card. In most transactions, the Primary Account Number is for a physical payment card 100 issued to a cardholder participating in the transaction.)

wherein the plastic card number accesses funds available to the primary account number through the virtual card number; (See at least Sagastiverza [0060] If a virtual card number has been linked to the Primary Account Number, the virtual card account number substitutes the physical card Primary Account Number in the transaction,)


determining the virtual card number based on the plastic card number, wherein the plastic card number is registered with a data store, and wherein the plastic card number is associated with the virtual card number in the data store;  (See at least  Sagastiverza [0059] At block 4020, purchase-payment engine 2116 checks either with virtual card management 2120 or user-card database 2210 to determine whether a virtual card number has been linked to the Primary Account Number. If not, the payment transaction takes place at block 4040 with the Primary Account Number.)
determining at least one restriction on the plastic card number based on at least one restriction associated with the virtual card number; (See at least Sagastiverza [0088] At block 7010, user authenticator 2114 receives information to authenticate the payer against virtual card data stored in the user-card database 2210. Similar to blocks 5010 and 6010 above, embodiments may authenticate users using any method known in the art including, but not limited to: passwords, cardkeys, optical recognition, fingerprint identification, and facial recognition. 

upon determining to conditionally approve the authorization request, replacing, in the authorization request, the plastic card number with the virtual card number to generate a modified authorization request; and (See at least Sagastiverza [0060] If a virtual card number has been linked to the Primary Account Number, the virtual card account number substitutes the physical card Primary Account Number in the transaction, block 4030, and the payment transaction takes place with the virtual card number at block 4040, including an approval or decline of payment transaction using the substituted unique identifier)
routing the modified authorization request to a bank processing platform to approve or deny the authorization request based on a primary account number associated with the virtual card number.  (See at least Sagastiverza [0060] If a virtual card number has been linked to the Primary Account Number, the virtual card account number substitutes the physical card Primary Account Number in the transaction, block 4030, and the payment transaction takes place with the virtual card number at block 4040, including an approval or decline of payment transaction using the substituted unique identifier. As part of block 4040, the network interface 2300 transmits either an approval message or decline message depending on whether the payment transaction is approved or declined.)

However Sagastiverza does not teach “determining to conditionally approve or deny the authorization request based on comparing the authorization request with the at least one restriction on the plastic card number;” 

However Goodman teaches at least at:

“determining to conditionally approve or deny the authorization request based on comparing the authorization request with the at least one restriction on the plastic card number;”  (See at least Goodman [0100] For instance, the issuing financial institution 702 and/or transaction processing server 712 may set limits on transaction type, transaction amount, etc. that may be stored in the transaction processor and used to determine approval or denial of a payment transaction based thereon.


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the linking physical card to virtual card account method of Sagastiverza with the method for cardless ATM transaction via mobile device of Goodman since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further 
However Sagastiverza in view of Goodman do not specifically teach “wherein the plastic card number is different from a primary account number and subordinate to a virtual card number,”
However Shapiro teaches at least at [0013] – [0014]: [0013] “In one implementation, a virtual specific purchasing card ("VSP card") can be provided to a user. The VSP card can be a physical card, such as a plastic or laminated card having information encoded thereon, such as a VSP card number. The user can purchase the VSP card from a store or physical or online retail location. In a computer networked environment, the user can register the VSP card by communicating with a virtual specific purchasing card server ("VSPC server"). For example, the user can provide information about the VSP card and about one or more of the user's purchasing cards, such as credit cards, debit cards, charge cards, or cash cards. In this example, the VSPC server can link the VSPC with the user's purchasing card. The user can also provide at least one restriction criterion that places limitations on the use of the VSP card, as described further herein.” And [0014] “In one implementation, when linked, the user can present the VSP card at a point of sale in an attempt to make a purchase. The purchase attempt can be transmitted via a computing network for authorization and to complete the transaction. In this example, the VSPC server can identify the transaction and determine whether or not the transaction satisfies the restriction criterion associated with the VSP card. The balance due for this purchase can be applied to the user's purchasing card when the purchase, made with the VSP card, satisfies the restriction criterion. The VSPC server can also determine that the transaction fails to satisfy the criterion. In this example, the VSPC server can provide a rejection notification to decline the transaction.”
(NOTE: Shapiro is read in light of the virtual card of Sagastiverza in view of Goodman being the purchasing card creating a subordinate relationship) 

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the linking physical card to virtual card account method of Sagastiverza with the virtual specific purchasing card of Shapiro since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “As a result, the processing server 102 and mobile computing device 108, as discussed herein, may provide for convenient and secure customized ATM transactions conducted without the presentation of a payment card.” (Goodman [0042]) Therefore, Claims 1, 11, and 17 are obvious over the disclosure Sagastiverza in view of Goodman and Shapiro

Regarding claim 6   

Sagastiverza does not specifically teach “The computer-implemented method of claim 1, wherein the authorization request is routed through the bank processing platform prior to being received by the card conversion platform. 
However Goodman teaches at least at:
 [0037] In some embodiments, a virtual card number may be used in place of and/or in addition to a tokenized primary account number. For instance, in one example, the consumer 104 may identify a transaction account for which a virtual card number is used, which may be supplied to the ATM 106 via the mobile computing device 108. In such an example, the ATM 106 may supply the virtual card number to the payment network 110, which may identify a corresponding real account number (e.g., via mapping), which may be used in the processing of the transaction. In another example, the mobile computing device 108 may be provisioned with a tokenized virtual card number, which may be mapped to a virtual card number, which in turn may be mapped to a real account number. In such an example, additional entities and/or systems may be used in the processing of the transaction (e.g., a first system may map the tokenized virtual card number to the virtual card number, while a second system may map the virtual card number to the real account number).

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the linking physical card to virtual card account method of Sagastiverza with the method for cardless ATM transaction via mobile device of Goodman since the claimed invention is merely a combination of old elements and in the combination each element merely 

Regarding claims 20

Sagastiverza does not specifically teach “The non-transitory computer-readable storage medium of claim 17, wherein the executable instructions, as a result of execution by the one or more processors of the   computer system, further cause the computer system to at least convert the virtual card number to a primary account number by accessing a second data store storing comprising a plurality of virtual card numbers associated with a plurality of primary account numbers.”

However Goodman teaches at least at [0008] and [0037]: [0008] “A method for processing a cardless automated teller machine (ATM) transaction initiated by a mobile computing device includes: storing, in an automated teller machine (ATM) database of a processing server, a plurality of ATM profiles, wherein each ATM profile is a structured data set related to an ATM including at least an ATM identifier and communication data; 

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the linking physical card to virtual card account method of Sagastiverza with the method for cardless ATM transaction via mobile device of Goodman since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “As a result, the processing server 102 and mobile computing device 108, as discussed herein, may provide for convenient and secure customized ATM transactions conducted without the presentation of a payment card.” (Goodman [0042]) Therefore, Claim 20 is obvious over the disclosure Sagastiverza in view of Goodman and Shapiro




Claims 2-5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sagastiverza et al. (PG PUB US 2015/0142657 A1) in view of Goodman et al. (PG PUB US 2018/0068297 A1) and further in view of Shapiro et al. (PG PUB US 2013/0290184 A1) and further in view of Anantharaman (PG PUB US 2017/0316402 A1) .

Regarding claim 2   

Sagastiverza does not specifically teach “The computer-implemented method of claim 1, further comprising converting, by the card authorization system, the virtual card number to a primary account number upon receiving the modified authorization request.”
However Anantharaman teaches at least at [0021] Thus, when a payment processor receives a transaction authorization request for the prepaid payment account PAN "ABC123", the payment processor communicates with the account mapping device to determine whether the PAN "ABC123" is associated with a mapping entry. With the determination that a mapping entry is associated with the PAN "ABC123", the account mapping device retrieves and inserts the mapped PAN "XYZ456" in place of the prepaid payment account PAN "ABC123" into the authorization request message. The account mapping device may transmit the updated authorization request to the payment processor for forwarding to the issuer to complete the transaction.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the linking physical card to virtual card account method of Sagastiverza the system for mapping a temporary account identifier to a compromised account identifier of Anantharaman since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “an account mapping system allows an account holder to use, for an interim time period, a temporary payment account (e.g., prepaid payment card) in lieu of a lost, stolen, or otherwise compromised permanent payment account.” (Anantharaman [0016]) Therefore, Claim 2 is obvious over the disclosure Sagastiverza in view of Goodman, Shapiro and Anantharaman

Regarding claim 3 

Sagastiverza does not specifically teach “The computer-implemented method of claim 1, further comprising: routing the modified authorization request to the bank processing platform through the card authorization system.”

However Anantharaman teaches at least at [0021] With the determination that a mapping entry is associated with the PAN "ABC123", the account mapping device retrieves and inserts the mapped PAN "XYZ456" in place of the prepaid payment account PAN "ABC123" into the authorization request message. The account mapping device may transmit the updated authorization request to the payment processor for forwarding to the issuer to complete the transaction.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the linking physical card to virtual card account method of Sagastiverza with the system for mapping a temporary account identifier to a compromised account identifier of Anantharaman since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “an account mapping system allows an account holder to use, for an interim time period, a temporary payment account (e.g., prepaid payment card) in lieu of a lost, stolen, or otherwise compromised permanent payment account.” (Anantharaman [0016]) Therefore, Claim 3 is obvious over the disclosure Sagastiverza in view of Goodman, Shapiro and Anantharaman

Regarding claim 4

Sagastiverza does not specifically teach “The computer-implemented method of claim 1, further comprising converting, by the card conversion platform, the virtual card number to a primary account number.”

However Anantharaman teaches at least at [0021] With the determination that a mapping entry is associated with the PAN "ABC123", the account mapping device retrieves and inserts the mapped PAN "XYZ456" in place of the prepaid payment account PAN "ABC123" into the authorization request message.
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the linking physical card to virtual card account method of Sagastiverza with the system for mapping a temporary account identifier to a compromised account identifier of Anantharaman since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “an account mapping system allows an account holder to use, for an interim time period, a temporary payment account (e.g., prepaid payment card) in lieu of a lost, stolen, or otherwise compromised permanent payment account.” (Anantharaman [0016]) Therefore, Claim 4 is obvious over the disclosure Sagastiverza in view of Goodman, Shapiro and Anantharaman


Regarding claim 5   

Sagastiverza does not specifically teach “The computer-implemented method of claim 1, further comprising converting, by the bank processing platform, the virtual card number to the primary account number.”

However Anantharaman teaches at least at [0052] Initially, account mapping computing device 202 receives 605, from an issuer bank, a mapping request to map a temporary account identifier (e.g., a PAN for a prepaid payment card) to a permanent account identifier (e.g., a PAN for a compromised permanent credit or debit payment card).


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the linking physical card to virtual card account method of Sagastiverza with the system for mapping a temporary account identifier to a compromised account identifier of Anantharaman since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “an account mapping system allows an account holder to use, for an interim time period, a temporary payment account (e.g., prepaid payment card) in lieu of a lost, stolen, or otherwise compromised permanent payment account.” (Anantharaman [0016]) Therefore, Claim 5 is obvious over the disclosure Sagastiverza in view of Goodman, Shapiro and Anantharaman


Regarding claims 7

Sagastiverza does not specifically teach “routing the modified authorization request to the bank processing platform through the virtual card platform; and converting, by the 

However Anantharaman teaches at least:

routing the modified authorization request to the bank processing platform through a virtual card platform; and (See at least Anantharaman [0021] “Thus, when a payment processor receives a transaction authorization request for the prepaid payment account PAN "ABC123", the payment processor communicates with the account mapping device to determine whether the PAN "ABC123" is associated with a mapping entry.”)

converting, by a virtual card platform, the virtual card number to a primary account number, wherein the virtual card platform stores or accesses a second data store comprising a plurality of virtual card numbers associated with a plurality of primary account numbers. (See at least Anathareaman  [0035] The retriever 216, disposed within the account mapping computing device 202, may obtain transaction data or account mapping data from either or both of transaction database 208 or account mapping database 210.

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the linking physical card to virtual card account method of Sagastiverza 


Regarding claim 15

Sagastiverza does not specifically teach “The system of claim 11, wherein the memory further includes instructions that upon execution further cause the system to provide an interface to a computing device associated with management of the virtual card number, wherein upon receiving an instruction to disable the plastic card number associated with the virtual card number, the interface causes one or more values in the data store associated with the plastic card number to indicate that the plastic card number is disabled.”

However Anantharaman teaches at least at [0022] Additionally, the account mapping device may store a time stamp that indicates when the mapping request was received. When a request is received to suspend or to cease mapping the prepaid payment account to the permanent payment account, the account mapping device may disable the mapping entry in the data record associated with the prepaid payment account and may store another time stamp associated with the receipt of the request to disable the account mapping. After storing all the transactional information that occurred during the mapping period in a temporary account, the account mapping device may perform settlement and clearing activities between the issuer of the prepaid payment account and the issuer of the permanent payment account.


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the linking physical card to virtual card account method of Sagastiverza with the system for mapping a temporary account identifier to a compromised account identifier of Anantharaman since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “an account mapping system allows an account holder to use, for an interim time period, a temporary payment account (e.g., prepaid payment card) in lieu of a lost, stolen, or otherwise compromised permanent payment account.” (Anantharaman [0016]) Therefore, Claim 15 is obvious over the disclosure Sagastiverza in view of Goodman, Shapiro and Anantharaman



Claims 8-10, 12-14, 16, and 18-19   are rejected under 35 U.S.C. 103 as being unpatentable over Sagastiverza et al. (PG PUB US 2015/0142657 A1) in view of Goodman et al.(PG PUB US 2018/0068297 A1) and further in view of Shapiro et al. (PG PUB US 2013/0290184 A1) and further in view of Dessert et al. (PG PUB US 2011/0218907 A1).

Regarding claims 8, 13 and 18 

Sagastiverza does not specifically teach: “The computer-implemented method of claim 1, wherein the at least one restriction on the plastic card number comprise at least one of a spending limit of the authorization request, at least one type of goods or services of the authorization request, a time period of the authorization request during which transactions are authorized, or a time of day of the authorization request.”
However Dessert teaches at least at [0116] [0116] FIG. 14 is a diagram of a screen 1400 for displaying available restrictions 1405 for a stored value account that can be selected by a user of the client device 102. As noted previously, restrictions 1405 can include, but are not limited to, an amount of value such as a spending limit, types of products that can be purchased with a stored value account 142, geographic restrictions, time of day restrictions, date restrictions, and other like restrictions addressing use of the shared stored value account 142

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the linking physical card to virtual card account method of Sagastiverza with the system for creating and managing a shared stored value account associated with a client device of Dessert since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “may further include receiving input to create a shared stored value account based on the stored value account as well as receiving input corresponding to an intended recipient of the shared stored value account. The method may also include creating a second unique identifier that is associated with the intended recipient of the shared stored value account and that is associated with the primary account number assigned to the stored value account.” (Dessert [0006]) Therefore, Claims 8, 13 and 18 are obvious over the disclosure Sagastiverza in view of Goodman, Shapiro and Dessert.

Regarding claims 9, 12, and 19.

 receiving a request to associate the plastic card number with the virtual card number, (See at least Sagastiverza [0052] “The user, which may be the cardholder that requests the virtual card creation, is queried on whether they wish to allow access to the virtual payment card funds via a physical payment card, which links a physical payment card to the virtual payment card funds, decision block 3030.”)
Sagastiverza does not specifically teach: “wherein the request comprises the at least one restriction on usage of the plastic card number; and associate the virtual card number with the plastic card number and the at least one restriction and store the association in the data store.”

However Dessert teaches at least at Fig. 14 and [0116] “FIG. 14 is a diagram of a screen 1400 for displaying available restrictions 1405 for a stored value account that can be selected by a user of the client device 102. As noted previously, restrictions 1405 can include, but are not limited to, an amount of value such as a spending limit, types of products that can be purchased with a stored value account 142, geographic restrictions, time of day restrictions, date restrictions, and other like restrictions addressing use of the shared stored value account 142. In the exemplary embodiment of FIG. 14, the time restrictions option has been selected as indicated by the circle 1410 with dashed lines. In response to selecting a particular restriction 1405, the user of the client device 102 may be able to enter or input parameters for the selected restriction 1405. For example, in response to selecting the time restriction, the user may be able to enter time of day restrictions in an hours/minutes format as well as date restrictions entered in a month, day, year format. One of ordinary skill in the art recognizes that various combinations and types of time restrictions are possible and are within the scope of the invention.”  (NOTE: Fig. 14 and paragraph [0116] are part of the registration that begins in Fig. 8A and paragraph [0090])

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the linking physical card to virtual card account method of Sagastiverza with the system for creating and managing a shared stored value account associated with a client device of Dessert since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “may further include receiving input to create a shared stored value account based on the stored value account as well as receiving input corresponding to an intended recipient of the shared stored value account. The method may also include creating a second unique identifier that is associated with the intended recipient of the shared stored value account and that is associated with the primary account number assigned to the stored value account.” (Dessert [0006]) Therefore, Claims 9, 12 and 19 are obvious over the disclosure Sagastiverza in view of Goodman and Dessert.

Regarding claims 10 and 16

receiving a request to associate the plastic card number and a second plastic card number with the virtual card number , (See at least Sagastiverza [0052] and (abstract): [0052] “The user, which may be the cardholder that requests the virtual card creation, is queried on whether they wish to allow access to the virtual payment card funds via a physical payment card, which links a physical payment card to the virtual payment card funds, decision block 3030.” And (abstract) “The method may also include creating a second unique identifier that is associated with the intended recipient of the shared stored value account and that is associated with the primary account number assigned to the stored value account.”)
Sagastiverza does not specifically teach: “wherein the request comprises the at least one restriction on usage of the plastic card number and at least one second restriction on usage of the second plastic card number; and associate the virtual card number with the plastic card number and the at least one restriction, and the second plastic card number and the at least one second restriction, and store the association in the data store.”

However Dessert teaches at least at Fig. 2, Fig. 14 and [0116] and (abstract)“FIG. 14 is a diagram of a screen 1400 for displaying available restrictions 1405 for a stored value account that can be selected by a user of the client device 102. As noted previously, restrictions 1405 can include, but are not limited to, an amount of value such as a spending limit, types of products that can be purchased with a stored value account 142, geographic restrictions, time of day restrictions, date restrictions, and other like restrictions addressing use of the shared stored value account 142. In the exemplary embodiment of FIG. 14, the time restrictions option has been selected as indicated by the circle 1410 with dashed lines. In response to selecting a particular restriction 1405, the user of the client device 102 may be able to enter or input parameters for the selected restriction 1405. For example, in response to selecting the time restriction, the user may be able to enter time of day restrictions in an hours/minutes format as well as date restrictions entered in a month, day, year format. One of ordinary skill in the art recognizes that various combinations and types of time restrictions are possible and are within the scope of the invention.” (abstract) “The method may also include displaying options for restrictions as well as creating a second primary account number that is associated with the second unique identifier for tracking the restrictions.”  (NOTE: Fig. 14 and paragraph [0116] are part of the registration that begins in Fig. 8A and paragraph [0090])

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the linking physical card to virtual card account method of Sagastiverza with the system for creating and managing a shared stored value account associated with a client device of Dessert since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “may further include receiving input to create a shared stored value account based on the stored value account as well as receiving input corresponding to an intended recipient of the shared stored value account. The method may also include creating a second unique identifier that is associated with the intended recipient of the shared stored value account and that is associated with the primary account number assigned to the stored value account.” (Dessert [0006]) Therefore, 

Regarding claim 14 

Sagastiverza does not specifically teach: wherein the memory further includes instructions that upon execution further cause the system to provide an interface to a computing device associated with management of the virtual card number, wherein the interface, upon receiving an instruction to modify actions authorized for the plastic card number, changes at least one entry in the data store to modify the a least one restriction associated with the plastic card number based on the instruction. 
However Dessert teaches at least at Fig. 14 and [0116] “In the exemplary embodiment of FIG. 14, the time restrictions option has been selected as indicated by the circle 1410 with dashed lines. In response to selecting a particular restriction 1405, the user of the client device 102 may be able to enter or input parameters for the selected restriction 1405. For example, in response to selecting the time restriction, the user may be able to enter time of day restrictions in an hours/minutes format as well as date restrictions entered in a month, day, year format. One of ordinary skill in the art recognizes that various combinations and types of time restrictions are possible and are within the scope of the invention.” 

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the linking physical card to virtual card account method of Sagastiverza with the system for creating and managing a shared stored value account associated with a client device of Dessert since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “may further include receiving input to create a shared stored value account based on the stored value account as well as receiving input corresponding to an intended recipient of the shared stored value account. The method may also include creating a second unique identifier that is associated with the intended recipient of the shared stored value account and that is associated with the primary account number assigned to the stored value account.” (Dessert [0006]) Therefore, Claim 14 are obvious over the disclosure Sagastiverza in view of Goodman, Shapiro and Dessert.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693